department of the treasury internal_revenue_service washington d c date number release date cc dom fs fi p tl-n-1802-99 uilc internal_revenue_service national_office field_service_advice memorandum for deborah a butler assistant chief_counsel field service cc dom fs from subject disallowed losses for abandoned supervisory goodwill this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend corporation subsidiary subsidiary a subsidiary b v w x y z date date date date year year year year year issues whether corporation’s supervisory goodwill qualifies as money or other_property for purposes of sec_597 whether corporation properly claimed losses under sec_165 for amounts attributable to supervisory goodwill conclusion sec_1 supervisory goodwill is not financial assistance received from the federal savings and loan insurance corporation under sec_406 of the national housing act u s c f accordingly it does not qualify as money or other_property for purposes of sec_597 of the code corporation cannot deduct losses under sec_165 of the code for amounts attributable to supervisory goodwill facts corporation is a bank_holding_company registered under the bank_holding_company act of around date corporation acquired subsidiary which became a federally chartered stock savings bank headquartered in x prior to corporation’s acquisition of subsidiary subsidiary had acquired two federal savings and loan associations specifically on or about date subsidiary acquired subsidiary a subsidiary acquired subsidiary b around date both subsidiary a and subsidiary b were acquired in a tax-free reorganization pursuant to sec_368 and used a carryover_basis in the assets acquired at the time of the acquisitions subsidiary was a healthy thrift and subsidiary a and subsidiary b were failing thrifts subsidiary acquired subsidiary a and subsidiary b through supervisory mergers induced and arranged by the federal savings and loan insurance corporation fslic and the federal_home_loan_bank board fhlbb the fslic permitted subsidiary to account for the acquisitions using the purchase_method of accounting pursuant to this method subsidiary valued each asset and liability acquired at fair_market_value as a result subsidiary a had a negative net_worth of dollar_figurey and subsidiary b had a negative net_worth of dollar_figurez the excess of the purchase_price which included liabilities assumed by the acquirer over the fair_market_value of the acquired assets was referred to as supervisory goodwill and was reported on subsidiary’s balance_sheet for regulatory book purposes pursuant to the fslic’s regulatory policies and procedures in effect during the years in issue subsidiary was permitted to amortize the supervisory goodwill by the straight-line method over a 40-year period and count the supervisory goodwill towards its regulatory capital reserve requirements at the time of the acquisitions subsidiary did not assign any_tax basis to the supervisory goodwill on date congress enacted the financial institutions reform recovery and enforcement act of firrea which phased out over a five year period the ability to count supervisory goodwill for the purpose of meeting regulatory capital reserve requirements some financial institutions sued the united_states asserting among other things that the government had breached its contractual promise to allow the thrifts to count goodwill toward regulatory capital reserve requirements according to the information provided corporation was one of these thrifts in 518_us_839 the supreme court held that the plaintiff financial institutions indeed had an enforceable contract with the government and that the government breached that contract as a result of the enactment of firrea on its tax returns for year through year corporation did not claim a loss deduction resulting from the phase out of its use of supervisory goodwill subsequently however corporation filed an amended_return for year claiming a sec_165 abandonment_loss because the supervisory goodwill became worthless on date as a result of the enactment of firrea in addition corporation asserted in its claim_for_refund that it should have assigned a tax basis to the supervisory goodwill created when it acquired subsidiary a and subsidiary b corporation is claiming refunds of dollar_figurev for year and dollar_figurew for year the claimed refund for year is based upon the carryback of a resulting net_operating_loss from year law and analysis a supervisory goodwill is not money or other_property within the meaning of sec_597 sec_597 at the time subsidiary acquired subsidiary a and subsidiary b sec_597 of the internal_revenue_code of provided that the gross_income of a domestic_building_and_loan_association did not include any amount of money or other_property received from the fslic pursuant to sec_406 of the national housing act u s c f regardless of whether any note or other instrument was issued in exchange further sec_597 of the code provided that such payments would not reduce the basis of the recipient’s assets although sec_597 referred to assistance provided under sec_406 of the national housing act it appears to contemplate that such assistance would be of a financial nature sec_597 was added to the code effective date this section was intended to resolve the question of whether financial assistance from the fslic was either includible in income because of a quid pro quo or whether the assistance was a non-shareholder contribution_to_capital within the meaning of 412_us_401 and would have a zero basis itself under sec_362 or reduce the basis of other_property owned by the taxpayer h_r conf_rep no 97th cong 1st sess sec_597 applied solely to assistance furnished by the fslic moreover it applied solely to financial assistance authorized by sec_406 of the national housing act u s c f the legislative_history underscores the application of sec_597 solely to financial assistance specifically the conference_report states the bill excludes from income of a building and loan association all money or property contributed to the thrift institution by the federal savings and loan insurance corporation under its financial assistance program without reduction in basis_of_property the amendment applies to assistance payments whether or not the association issues either a debt or equity instrument in exchange therefore h_r conf_rep no 97th cong 1st sess similarly in the house of representative’s ways_and_means_committee report accompanying firrea the report describes prior_law as providing payments from the federal savings and loan insurance corporation to a financially troubled financial_institution are not included in the income of the recipient institution and such institutions need not reduce their basis in property by the amount of such financial assistance code sec_597 h_r rep no 101st cong 1st sess pt pincite the fslic and the national housing act sec_406 the fslic was created pursuant to title u s c the statute referred to formation and operation of the fslic under the direction of the fhlbb for the purpose of providing insurance for savings and loan accounts in addition to providing deposit insurance the fslic was authorized to provide assistance from its assets to insolvent savings associations this assistance included capital contributions deposits asset purchases assumption_of_liabilities and loans national housing act sec_406 sec_12 u s c f the fslic was abolished by firrea and its functions were transferred to the federal deposit insurance corporation and the resolution trust corporation the savings and loan crisis and the winstar litigation as discussed more fully in 518_us_839 during the years in issue the savings and loan industry was in crisis and the fslic lacked the funds necessary to liquidate all of the failing thrifts accordingly the fslic arranged mergers between healthy thrifts and failing thrifts as an inducement for these mergers the fslic allowed the acquiring thrifts to count supervisory goodwill toward regulatory capital reserve requirements set forth in c f_r dollar_figure and to amortize the goodwill over as much a sec_40 years in congress enacted firrea which impacted a thrift’s ability to count supervisory goodwill towards satisfaction of its capital reserve requirements after many lower court battles the issue finally reached the supreme court in winstar in that case the court held that the thrifts had an enforceable contract with the fhlbb and the fslic and that the government breached that contract as a result of the enactment of firrea analysis in sec_597 of the code applied solely to financial assistance authorized by sec_406 of the national housing act the supervisory goodwill at issue here does not rise to the level of fslic financial assistance supervisory goodwill is not listed in sec_406 of the national housing act furthermore it does not resemble any type of financial assistance listed in sec_406 eg capital contributions deposits asset purchases assumption_of_liabilities and loans the types of transactions listed in sec_406 imply that something of value either cash or an asset changes hands between the fslic and the acquiring thrift with respect to supervisory goodwill no money or assets are received by the thrift from the fslic rather the concept of supervisory goodwill was merely part of an accounting regime designed to induce healthy thrifts to acquire failing thrifts see winstar u s pincite indeed the court acknowledged that because the fslic had insufficient funds to make up the difference between a failed thrift’s liabilities and assets the bank board had to offer a cash substitute to induce a healthy thrift to assume a failed thrift’s obligations winstar u s pincite the congressional record accompanying firrea further underscores the conclusion that supervisory goodwill was only an accounting gimmick rather than actual financial assistance in representative kleczka remarked goodwill is not cash it is a concept and a shadowy one at that when the federal government liquidates a failed thrift goodwill is simply no good it is valueless cong rec given the above we conclude that supervisory goodwill does not qualify as money or other_property for purposes of sec_597 b corporation cannot deduct losses under sec_165 for amounts attributable to supervisory goodwill sec_165 corporation claims a loss for supervisory goodwill under sec_165 sec_165 allows as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise only a bona_fide loss is allowable sec_1_165-1 substance and not mere form shall govern in determining a deductible loss id the requirements for an abandonment_loss are found in the regulations under sec_165 specifically sec_1_165-2 allows a loss incurred in a business and arising from the sudden termination of the usefulness of any nondepreciable_property in a case where the business is discontinued or where the property is permanently discarded from use therein as a deduction under sec_165 for the taxable_year in which the loss is actually sustained sec_1_165-1 requires that to be allowable as a deduction under sec_165 a loss must be evidenced by closed and completed transactions and fixed by identifiable events see 274_us_398 normally an abandonment_loss requires an intention on the part of the owner to abandon the asset and an affirmative act of abandonment a j industries inc v united st503_f2d_660 9th cir citron t c pincite 92_tc_1249 aff’d 909_f2d_1146 8th cir basis under sec_1_165-1 the amount of loss allowable as a deduction under sec_165 shall not exceed the amount prescribed by treas reg as the adjusted_basis for determining the loss from the sale_or_other_disposition of the property involved in the case of each such deduction claimed therefore the basis of the property must be properly adjusted as prescribed by sec_1_1011-1 as provided in sec_1_1001-1 the adjusted_basis for determining the gain_or_loss from the disposition of property is the cost or other basis prescribed in sec_1012 or other applicable provisions of subtitle a of the code supervisory goodwill is the excess of the purchase_price which included liabilities assumed by the acquirer over the fair_market_value of the assets acquired from the failing thrift it is likely that most of the supervisory goodwill was derived from devalued loans that had declined in value because of rising interest rates see winstar u s pincite the corporation’s tax basis was properly in the loans and other assets from which the supervisory goodwill was derived and not in the supervisory goodwill itself as a result the corporation is attempting to derive basis under former sec_597 arguing that the right to count supervisory goodwill toward regulatory capital requirements allegedly constituted fslic assistance that is corporation asserts that the right to use the purchase_method of accounting and resulting supervisory goodwill as substitute capital was a valuable right and assistance albeit not monetary assistance from the fslic absent special circumstances a taxpayer would have to have gross_income result from the receipt of property for that property to obtain a basis derived from the property’s fair_market_value to explain the receipt of property can be income to a taxpayer and the amount of income is the property’s fair_market_value sec_1 -2 d 91_tc_627 the taxpayer’s basis in the property is then equal to the amount taken into income that is its fair_market_value strong t c pincite stahl v commissioner tcmemo_1987_323 thus in circumstances like the present case if the receipt of property does not result in income no basis is created revrul_92_16 1992_16_cb_15 corporation’s argument rests in part on the special provisions of former sec_597 under which assistance payments were excluded from gross_income but also did not reduce basis as discussed more fully above we conclude that the supervisory goodwill does not qualify for the exclusion under sec_597 however assuming for purposes of discussion that applies in this case we conclude that to derive a fair_market_value basis from the fslic assistance corporation must have gross_income or at least what would otherwise be gross_income absent the application of former sec_597 however even absent the exclusion under former sec_597 the fslic’s agreement to allow corporation to use supervisory goodwill toward regulatory capital requirements would not be income to corporation no matter how valuable the right the creation of property rights under an assortment of government regulatory and licensing arrangements has been found not to result in gross_income to the recipient of the rights this position is succinctly demonstrated in revrul_92_16 which holds that the issuance of emission allowance by the environment protection agency does not result in gross_income to the utility that receives it accordingly under sec_1012 a utility’s basis in the allowances is not measured by reference to their fair_market_value an emission allowance permits the emission of more pollutants and thus like the present case is not a financial payment similarly revrul_67_135 1967_1_cb_20 holds that the excess if any of the fair_market_value over the cost of an oil_and_gas lease obtained by a taxpayer in a lottery conducted by the united_states bureau of land management is not includible in gross_income of the taxpayer recipient this service position is implicitly supported by court cases holding that the taxpayer’s basis in similar_property rights obtained from the government is simply the cost of obtaining rights see eg 191_f2d_934 5th cir 79_tc_109 aff’d per curiam 722_f2d_324 6th cir 31_tc_803 because these cases do not include the fair_market_value of the property received in basis they assume that no income was imputed from the receipt of the property the present case involves facts that are even less likely to result in income than the normal governmental granting of rights because the present case involves a clear quid pro quo thus even if the right involved in the present case were not obtained from the government it would not be gross_income because entering an advantageous agreement does not in the usual case create income to a taxpayer for example the purchase of property for less than its fair market does not normally result in income to the purchaser 302_us_63 122_f2d_295 2d cir 90_tc_1289 even more basically corporation has not shown that the assistance agreement represented anything but an arms length agreement under which both parties provided equivalent consideration thus arguably there was no income because there were no accessions to wealth as required by 348_us_426 further analysis on this position can be found in gcm big_number date amount of the loss even if corporation were allowed to have some loss based on fair_market_value of the right received the fair_market_value of the loss would not approach the full amount of the supervisory goodwill corporation did not lose an amount equal to the supervisory goodwill but only the right to use the supervisory goodwill toward regulatory capital requirements this is made clear in a case determining the damages to another plaintiff in the winstar litigation which stated plaintiff argues that its loss of goodwill as capital was a cost for which it should be reimbursed however goodwill is not a cost that should be reimbursed dollar for dollar plaintiff quantified goodwill on its books and used that number to meet its capital requirements while goodwill was used as capital for those purposes it is not equivalent to capital and does not have a dollar for dollar value 43_fedclaims_445 appeal docketed and fed cir june reimbursement in determining the amount of loss actually sustained for purposes of sec_165 proper adjustment shall be made for any insurance or other compensation received reg sec_1_165-1 sec_1_165-1 provides that if an event occurs which may result in a loss and in the year of the event there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery no portion of the loss with respect to which reimbursement may be received is sustained for purposes of sec_165 until it can be ascertained with reasonable certainty whether or not the reimbursement will be received whether a reasonable_prospect_of_recovery exists with respect to a claim for reimbursement of a loss is a question of fact to be determined upon an examination of all facts and circumstances whether or not such reimbursement will be received may be ascertained with reasonable certainty for example by a settlement of the claim by an adjudication of the claim or by an abandonment of the claim the determination of whether reasonable certainty as to reimbursement exists is an objective inquiry into the facts and circumstances surrounding the loss as of the close of the taxable_year in which the deduction is claimed 326_us_287 ramsey scarlett co v commissioner 61_tc_795 aff’d 521_f2d_786 4th cir brown v commissioner tcmemo_1996_284 we understand that corporation has filed a claim to receive damages under the winstar litigation that corporation filed a lawsuit to recover the deducted loss is evidence that corporation had a reasonable_prospect_of_recovery ramsey scarlett t c pincite in fact filing suit has been held to give rise to an inference of such a reasonable prospect 675_f2d_1077 9th cir 266_f2d_154 6th cir brown supra in this sense corporation’s subjective belief in the reasonable_prospect_of_recovery becomes objective evidence of that prospect see boehm u s pincite jeppson v commissioner tcmemo_1995_342 aff’d 128_f3d_1410 10th cir if the corporation’s claim was not speculative or wholly without merit and if corporation believes that the chance of recovering the loss is sufficiently probable to warrant prosecuting a law suit with reasonable diligence to a conclusion corporation generally should wait until the conclusion of the lawsuit to claim the loss estate of scofield f 2d pincite jeppson supra see ramsay scarlett t c pincite the amount of time and money spent by corporation investigating and prosecuting the claim and whether corporation ultimately recovered the loss is also relevant 71_tc_501 huey v commissioner tcmemo_1985_348 since the winstar litigation was already successful in the court of federal claims by the end of year and was pursued successfully to the supreme court corporation should not have recognized any loss in year there is also every indication that the winstar litigation would consume a substantial amount of time and money thus we conclude corporation should not have claimed any loss attributable to the supervisory goodwill in year because it had a reasonable prospect of recovering any loss sustained abandonment of intangible assets it is clear that intangible assets may be the subject of an abandonment_loss 351_f2d_619 ct_cl see 59_tc_220 acq 1973_2_cb_2 solar nitrogen chemicals inc v commissioner tcmemo_1978_486 the present case involves an intangible that has been characterized by the supreme court as goodwill see winstar u s pincite normally goodwill the discussion regarding reimbursement assumes that corporation has a valid winstar claim and had not clearly lost all rights regarding the use of supervisory goodwill prior to the enactment of firrea may not be abandoned until the business to which it relates ceases to operate 33_tc_1038 aff’d 287_f2d_1 2d cir illinois cereal mills inc v commissioner tcmemo_1983_469 aff’d 789_f2d_1234 7th cir cert_denied 479_us_995 danco products inc v commissioner tcmemo_1962_52 otherwise the transaction is not considered to be a closed and completed transaction within the meaning of reg sec_1_165-1 illinois cereal mills exceptions arise when the taxpayer abandons a portion of its business that has distinct transferrable value as defined by 100_fsupp_803 n d cal in metropolitan laundry the taxpayer was permitted an abandonment_loss on a portion of a customer list that was attributable to a specific geographic area the taxpayer had purchased the customer lists of several laundry businesses in san francisco and oakland during world war ii the government seized the taxpayer’s san francisco plant for military purposes after the war the taxpayer had trouble reestablishing its business and abandoned its san francisco routes while it continued its operations in oakland customer lists are closely associated with goodwill see metropolitan laundry f_supp pincite thus in answering the government’s argument that a portion of the customer list could not be abandoned for this reason the court in metropolitan laundry stated it may be granted that good will cannot exist in the abstract apart from a going business and that generally speaking the good will of a business cannot be entirely disposed of or destroyed while the business continues but certainly a going concern can dispose_of its business in a particular area or in respect to a particular product or service along with incidental good will without abandoning its entire business so also certain types of concerns can dispose_of their business and good will apart from their physical properties and in either instance so long as the business and the good will disposed of may be assigned a distinct transferable value the transaction may properly be recognized for tax purposes as a closed one f_supp pincite citations omitted the court found that the costs attributable to the abandoned san francisco customer lists met this test and were deductible the tax_court has followed metropolitan laundry holding that if there is a clearly identifiable and severable asset its abandonment entitles the taxpayer to a loss deduction massey-ferguson t c pincite specifically massey-ferguson allowed an abandonment_loss for a line_of_business the taxpayer had purchased from another party and operated at a distinct location even though the taxpayer continued to manufacture similar products under a different trade_name at another location corporation has not abandoned a segment of its business that is analogous to either metropolitan laundry or massey-ferguson nor has it shown that supervisory goodwill is a clearly identifiable and severable asset within the meaning of massey-ferguson because supervisory goodwill is derived from all the assets and liabilities of the acquired savings and loan we think it cannot be severed from them and separately abandoned act of abandonment as indicated above the intention to abandon standing alone is not sufficient to establish a recognition event instead there must be an affirmative act of abandonment see 692_f2d_152 1st cir cert_denied 462_us_1106 261_f2d_176 9th cir citron t c pincite zurn v commissioner tcmemo_1996_386 as a result there is arguably an inherent requirement for an abandonment_loss that the taxpayer rather than some other party take the action to abandon permanently the property in question further an abandonment does not result simply from cessation of use beus at id citron at id thus participation in a government program which required a taxpayer to discontinue his dairy operation was not an abandonment where there was no showing of the irrevocable intent to abandon or never use the property again strandley v commissioner 99_tc_259 aff'd on another issue aftr 2d ria 9th cir other cases have similarly held that the actions of the government only affect the value of the property a taxpayer continues to hold see crst t c pincite 46_tc_835 37_bta_576 aff’d 101_f2d_813 9th cir in addition when a taxpayer decides that it is not going to pursue an opportunity under a contract it must act to abandon the opportunity before a deduction is allowed 79_f2d_343 3d cir on the other side when the other party decides that it wishes to cancel a contract it has been held that the recognition event occurs when the taxpayer accepts the cancellation 582_f2d_500 9th cir in the present case corporation did not act to abandon the supervisory goodwill even though it decreased in value when it no longer could be used toward regulatory reserve requirements the mere diminution in value of property is not enough to establish an abandonment_loss 30_fedclaims_739 109_tc_450 aff’d ustc big_number 4th cir see s s white dental u s pincite specifically diminution in value fails to satisfy the requirement under the regulations that a loss be evidenced by closed and completed transactions fixed by identifiable events 519_f2d_781 9th cir see s s white dental at id timing of the loss we have provided a number of reasons why corporation may not take a loss on the supervisory goodwill in any taxable_year or in the alternative should postpone the loss past the current time in addition there is some indication that corporation lost its ability to use supervisory goodwill toward regulatory capital reserve requirements after only five years and in a tax_year prior to the enactment of firrea if this is true and if it is determined that corporation is allowed a loss for supervisory goodwill in any past taxable_year then any loss should have been in the year its ability to use supervisory goodwill ended rather than subsequently in year case development hazards and other considerations we conclude that this case presents few litigating hazards initially we note that corporation’s position in this case is abusive since corporation may be attempting to deduct a loss twice for which it may have been or will be reimbursed twice we have already discussed that supervisory goodwill has no tax basis and any_tax basis must reside in the assets from which supervisory goodwill was derived in addition we have discussed how corporation is attempting to deduct supervisory goodwill even though it will be reimbursed for any loss in its winstar litigation further it is likely that corporation was reimbursed by the fslic for any the losses sustained on the original assets lastly similarly situated taxpayers were taking the position that even though they were reimbursed for these losses they could still deduct them see report on tax issues relating to the federal savings and loan insurance corporation assisted transactions date tam despite the holding of this technical_advice_memorandum this position subsequently determined not to be correct treatment see treasury report cited although we think we have a strong case we alert you to the following litigation hazards basis we think this is a very strong argument however there is little case law supporting the proposition that the grant of governmental rights is not income because this is a position that is normally advantageous to the taxpayer but we doubt corporation will be able to convince any court that merely entering in an advantageous contract will result in income to corporation reimbursement again whether there is a reasonable prospect for reimbursement looks at the facts at the end of the taxable_year for which the loss is claimed as explained in ramsey scarlett t c pincite the standard is to be applied by foresight and hence we do not look at facts whose existence and production for use in later proceedings was not reasonably foreseeable as of the close of the particular year nor does the fact of a future settlement or favorable judicial action on the claim control our determination if we find that as of the close of the particular year no reasonable_prospect_of_recovery existed as a result we should properly look only to the facts as they were known at the end of year even though the federal_income_tax claim for that year was not filed until sometime later we do not know when the suit was filed in the present case but it need not have been filed by the end of year for the service to prevail for despite the quoted language ramsey scarlet inferred that a reasonable_prospect_of_recovery existed in the tax_year even though suit was not filed in that case until see also dawn f 2d pincite national home products t c pincite even if the suit were filed sometime later in the present case we have rather unusual facts in that exactly the same claim was being pursued by similarly situated taxpayers and corporation could reasonably have been waiting to see how the litigation would turn out without giving up its claim or its reasonable prospect of reimbursement at the end of year the plaintiffs had won the winstar case in the statute_of_limitations for filing suit in this case was six years from the breach of contract as required by u s c a sec_2501 the court of federal claims the court of federal claims although the case had been reversed in the first opinion issued by the court_of_appeals corporation may try to make something of this temporary set back although we doubt corporation would be successful goodwill supervisory goodwill is like the classic goodwill in that it represents the difference between liabilities and assets however supervisory goodwill clearly does not meet the classic definition of goodwill as the expectancy of continued patronage newark morning ledger u s pincite citing 307_f2d_339 9th cir this was recognized by the supreme court in winstar which stated in the ordinary case the recognition of goodwill as an asset makes sense a rational purchaser in a free market after all would not pay a price for a business in excess of the value of that business’s assets unless there actually were some intangible going_concern_value that made up the difference u s pincite subsequently winstar explains that supervisory goodwill is quite different indeed the rationale for recognizing goodwill stands on its head in a supervisory merger ordinarily goodwill is recognized as valuable because a rational purchaser would not pay more than assets are worth here however the purchase is rational only because of the accounting treatment of the shortfall u s pincite the question then is whether the present case should be distinguishable from the cases holding that goodwill may not be abandoned until the business is terminated corporation could argue that the intangible it is valuing is the contract right to use the supervisory goodwill and not the supervisory goodwill itself the case law recognizes the difference between a severable intangible asset that is has held that the breach occurred on date when final regulations mandated by firrea were published thus all claims filed before date were timely 37_fedclaims_174 aff’d sub nom ariane financial services pty ltd v united_states 133_f3d_874 fed cir cert_denied 119_sct_67 related to goodwill and the goodwill that is the favorable customer relations or more broadly the going_concern_value of a company itself see 405_f2d_1214 ct_cl massey- ferguson t c pincite the first may be abandoned while the business continues the second cannot see meredith broadcasting at id still we believe there is a viable argument that the right to use supervisory goodwill is not severable from all the assets and liabilities from which at least its value is directly derived certainly it is distinguishable from assets that are considered severable such as patents trademarks leases and franchises which have an independent value that is normally severable from the taxpayer that owns them act of abandonment in regard to a loss based on worthlessness we note that 950_f2d_209 5th cir allowed a loss on a partnership_interest in the year of an affirmative act of abandonment but also allowed the same loss on the separate grounds of worthlessness this holding may not be followed in other circuits see 945_f2d_224 7th cir 914_f2d_396 3d cir the service does not follow echols also the tax_court position on this issue is not completely clear see 111_tc_105 but see thrifticheck t c pincite oak harbor freight lines inc v commissioner tcmemo_1999_291 in addition in regard to the requirement of an affirmative act losses have been found to result from the actions of the government if future use of the property is seen as impossible see eg 13_bta_877 nonacq 1929_1_cb_60 7_bta_687 nonacq 1928_2_cb_53 nonacq withdrawn and acq 1947_2_cb_5 which allowed resulting losses when alcohol was banned during prohibition corporation has a good argument that the supervisory goodwill was worthless when it could no longer be used toward regulatory capital reserve requirements further this case is not as strong for the service as the cases previous cited where the government’s action left the taxpayer’s property right much less valuable but not completely worthless see crst supra consolidated freight supra beatty supra further factual development a please call if you have any further questions by joel helke chief financial institutions products branch field service
